Case 9:21-cv-80130-AMC Document 1 Entered on FLSD Docket 01/22/2021 Page 1 of 24




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                               WEST PALM BEACH DIVISION


  NADIA FRANCHI, individually and on behalf               Case No.:
  of all others similarly situated,
                                                          COLLECTIVE ACTION
         Plaintiffs,

  v.                                                      COMPLAINT FOR DAMAGES
                                                          1. Failure to Pay Minimum Wages,
  S&J CRAZY LIZARDS ENTERTAINMENT,
                                                             29 U.S.C. § 206;
  LLC dba MONROE’S OF PALM BEACH, a
                                                          2. Failure to Pay Overtime Wages,
  Florida Limited Liability Company; SCOTT
                                                             29 U.S.C. § 207;
  LIZZA, an individual; DOE MANAGERS 1
                                                          3. Illegal Kickbacks, 29 C.F.R. §
  through 10; and DOES 1 through 10, inclusive,
                                                             531.35;
                                                          4. Unlawful Taking of Tips,
         Defendants.
                                                             29 U.S.C. § 203; and
                                                          5. Forced Tip Sharing, 29 C.F.R. §
                                                             531.35

                                                          DEMAND FOR JURY TRIAL




                                                    /



         Plaintiff NADIA FRANCHI (“Plaintiff”), individually and on behalf of all others

  similarly situated, alleges the following upon information and belief, based upon investigation of

  counsel, published reports, and personal knowledge:

  I.     NATURE OF THE ACTION

         1.      Plaintiff alleges causes of action against defendants S&J CRAZY LIZARDS

  ENTERTAINMENT, LLC dba MONROE’S OF PALM BEACH, a Florida Limited Liability

  Company, SCOTT LIZZA, an individual, DOE MANAGERS 1 through 10, and DOES 1

  through 10, inclusive, (collectively, “Defendants” or “Monroe’s”) for damages due to

  Defendants evading the mandatory minimum wage and overtime provisions of the Fair Labor
  COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL                                           PAGE 1 OF 24
Case 9:21-cv-80130-AMC Document 1 Entered on FLSD Docket 01/22/2021 Page 2 of 24




  Standards Act, 29 U.S.C. §§ 201, et seq.(“FLSA”), illegally absconding with Plaintiff’s tips and

  demanding illegal kickbacks including in the form of “House Fees.”

         2.      These causes of action arise from Defendants’ willful actions while Plaintiff was

  employed by Defendants in the preceeding three year period to the filing of this Complaint.

  During their time being employed by Defendants, Plaintiff was denied minimum wage

  payments and denied overtime as part of Defendants’ scheme to classify Plaintiff and other

  dancers/entertainers as “independent contractors.” As the Department of Labor explained in a

  recent Administrative Interpretation:

              Misclassification of employees as independent contractors is found in an
              increasing number of workplaces in the United States, in part reflecting
              larger restructuring of business organizations. When employers
              improperly classify employees as independent contractors, the employees
              may not receive important workplace protections such as the minimum
              wage, overtime compensation, unemployment insurance, and workers’
              compensation. Misclassification also results in lower tax revenues for
              government and an uneven playing field for employers who properly
              classify their workers. Although independent contracting relationships
              can be advantageous for workers and businesses, some employees may
              be intentionally misclassified as a means to cut costs and avoid compliance
              with labor laws.1


  As alleged in more detail below, that is exactly what Defendants are doing in this case.

         3.      Plaintiff worked at Defendants’ principal place of business located at 1000 N.

  Congress Avenue, West Palm Beach, Florida 33409.

         4.      Monroe’s failed to pay Plaintiff minimum wages and overtime wages for all hours

  worked in violation of 29 U.S.C. §§ 206 and 207 of the FLSA.

         5.      Defendants’ conduct violates the FLSA, which requires non-exempt employees

  to be compensated for their overtime work at a rate of one and one-half (1.5) times their regular


  1
      See DOL Admin. Interp. No. 2015-1, available at
      http://www.dol.gov/whd/workers/Misclassification/AI- 2015_1.pdf.

  COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL                                               PAGE 2 OF 24
Case 9:21-cv-80130-AMC Document 1 Entered on FLSD Docket 01/22/2021 Page 3 of 24




  rate of pay. See 29 U.S.C. § 207(a).

          6.      Furthermore, Defendants’ practice of failing to pay tipped employees pursuant to

  29 U.S.C. § 203(m), violates the FLSA’s minimum wage provision. See 29 U.S.C. § 206.

          7.      Plaintiff brings a collective action to recover the unpaid overtime compensation

  and minimum wage owed to them individually and on behalf of all other similarly situated

  employees, current and former, of Defendants. Members of the Collective Action are hereinafter

  referred to as “FLSA Class Members.”

          8.      As a result of Defendants’ violations, Plaintiff and the FLSA Class Members

  seek to recover double damages for failure to pay minimum wage, overtime liquidated damages,

  interest, and attorneys’ fees.
  II.     PARTIES

          9.      At all times relevant, NADIA FRANCHI was an individual adult resident of the

  State of Florida. Furthermore, NADIA FRANCHI was employed by Defendants and qualifies as

  an “employee” of Defendants as defined by the FLSA, 29 U.S.C. § 203(e)(1). Her consent to

  this action is attached hereto as Exhibit 1.

          10.     The FLSA Class Members are all current and former exotic dancers who worked

  at Defendants’ club Monroe’s located at 1000 N. Congress Avenue, West Palm Beach, Florida

  33409 at any time starting three (3) years before this Complaint was filed, up to the present.

          11.     Defendant S&J CRAZY LIZARDS ENTERTAINMENT, LLC dba MONROE’S

  OF WEST PALM (“Monroe’s”) is a Florida limited liability company with its principal address

  located at 1000 N. Congress Avenue, West Palm Beach, Florida 33409. At all times mentioned

  herein, Monroe’s was an “employer” or “joint employer” as defined by the FLSA, 29 U.S.C. §

  203(d) and (g). Monroe’s may be served via its agent for service of process, Saul Ewing

  Arnstein & Lehr, LLP at 515 North Flager Drive, Suite 1400 West Palm Beach, Florida 33401.

          12.     Defendant SCOTT LIZZA (“Lizza”) is the managing partner of S&J Crazy

  Lizards Entertainment, LLC.

  ///
  COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL                                            PAGE 3 OF 24
Case 9:21-cv-80130-AMC Document 1 Entered on FLSD Docket 01/22/2021 Page 4 of 24




         13.     Lizza acted directly or indirectly on behalf of Monroe’s, and, at all times

  mentioned herein was “employer” or “joint employer” of Plaintiff within the meaning of the

  FLSA. He exerted operational and management control over Monroe’s, including day to day

  management. He was, and is, frequently present at, owned, directed, controlled and managed the

  operations at Monroe’s. He also controlled the nature, pay structure, and employment

  relationship of Plaintiff and the FLSA Class Members. Lizza had at all times relevant to this

  lawsuit, the authority to hire and fire employees at Monroe’s, the authority to direct and

  supervise the work of employees, the authority to sign on the business’ checking accounts,

  including payroll accounts, and the authority to make decisions regarding employee

  compensation and capital expenditures. Additionally, he was responsible for the day-to-day

  affairs of Monroe’s. In particular, he was responsible for determining whether Monroe’s

  complied with the FLSA.

         14.     DOE MANAGERS 1-10 are the managers/owners who controlled the policies

  and enforce the policies related to employment at Monroe’s.

         15.     The true names, capacities or involvement, whether individual, corporate,

  governmental or associate, of the Defendants named herein as DOES 1 through 10, inclusive are

  unknown to Plaintiff who therefore sues said Defendants by such fictitious names. Plaintiff prays

  for leave to amend this Complaint to show their true names and capacities when the same have

  been finally determined. Plaintiff is informed and believes, and upon such information and belief

  alleges thereon, that each of the Defendants designated herein as DOE is negligently,

  intentionally, strictly liable or otherwise legally responsible in some manner for the events and

  happenings herein referred to, and negligently, strictly liable intentionally or otherwise caused

  injury and damages proximately thereby to Plaintiff, as is hereinafter alleged.

         16.     At all material times, Defendants have been an enterprise in commerce or in the

  production of goods for commerce within the meaning of 29 U.S.C. § 203(r)(1) of the FLSA

  because they have had employees at their club engaged in commerce, which has travelled in

  interstate commerce. Moreover, because of Defendants’ interrelated activities, they function in
  COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL                                            PAGE 4 OF 24
Case 9:21-cv-80130-AMC Document 1 Entered on FLSD Docket 01/22/2021 Page 5 of 24




  interstate commerce. 29 U.S.C. § 203(s)(1).

         17.     Furthermore, Defendants have had, and continue to have, an annual gross

  business volume in excess of the statutory standard.

         18.     At all material times during the three (3) years prior to the filing of this action,

  Defendants categorized all dancers/entertainers employed at Monroe’s as “independent

  contractors” and have failed and refused to pay wages or compensation to such

  dancers/entertainers. Plaintiff was an individual employee who engaged in commerce or in the

  production of goods for commerce as required by 29 U.S.C. §§ 206-207.

         19.     Plaintiff is informed and believes that, at all relevant times herein, Defendants

  engaged in the acts alleged herein and/or condoned, permitted, authorized, and/or ratified the

  conduct of its employees and agents, and other Defendants and are vicariously or strictly liable

  for the wrongful conduct of its employees and agents as alleged herein.

         20.     Plaintiff is informed and believes, and on that basis alleges that, each of the

  Defendants acted, in all respects pertinent to this action, as the agent or employee of each other,

  and carried out a joint scheme, business plan, or policy in all respect thereto and, therefore, the

  acts of each of these Defendants are legally attributable to the other Defendants, and that these

  Defendants, in all respects, acted as employers and/or joint employers of Plaintiff in that each of

  them exercised control over her wage payments and control over her duties.

         21.     Plaintiff is informed and believes, and on that basis alleges that, at all relevant

  times, each and every Defendant has been the agent, employee, representative, servant, master,

  employer, owner, agent, joint venture, and alter ego of each of the other and each was acting

  within the course and scope of his or her ownership, agency, service, joint venture and

  employment.

         22.     At all times mentioned herein, each and every Defendant was the successor of the

  other and each assumes the responsibility for the acts and omissions of all other Defendants.

  ///

  ///
  COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL                                              PAGE 5 OF 24
Case 9:21-cv-80130-AMC Document 1 Entered on FLSD Docket 01/22/2021 Page 6 of 24




  III.   VENUE AND JURISDICTION

         23.     This Court has jurisdiction over the subject matter of this action under 28 U.S.C.

  § 1331 because this action arises under the FLSA, 29 U.S.C. §§ 201, et seq.

         24.     Venue is proper in this District because all or a substantial portion of the events

  forming the basis of this action occurred in this District. Defendants’ club is located in this

  District and Plaintiff worked in this District.

  IV.    ALLEGATIONS COMMON TO ALL CAUSES OF ACTION

                                     (AGAINST ALL DEFENDANTS)

         A.      FACTUAL ALLEGATIONS
         25.     Defendants operate an adult-oriented entertainment facility located at 1000 N.

  Congress Avenue, West Palm Beach, Florida 33409.

         26.     Defendants’ club located at 1000 N. Congress Avenue, West Palm Beach,

  Florida 33409 currently operates under the name “Monroe’s of Palm Beach” or “Monroe’s”.

         27.     At all times mentioned herein, Defendants were “employer(s)” or “joint

  employer(s)” of Plaintiff.

         28.     At all times during the three (3) years prior to the filing of the instant action,

  Defendants categorized all dancers/entertainers employed by Defendants as “independent

  contractors” and have failed and refused to pay wages to such dancers.

         29.     At all times relevant to this action, Defendants exercised a great deal of

  operational and management control over the subject club, particularly in the areas of terms and

  conditions of employment applicable to dancers and entertainers.

         30.     Plaintiff worked as dancer/entertainer for Defendants at various times between

  2019 and 2021.

         31.     The primary duty of an entertainer is to dance and entertain customers, and give

  them a good experience. Specifically, an entertainer performs stage and table dances, and

  entertains customers on an hourly basis.

  ///
  COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL                                               PAGE 6 OF 24
Case 9:21-cv-80130-AMC Document 1 Entered on FLSD Docket 01/22/2021 Page 7 of 24




         32.       Stated differently, entertainers dance on stage, perform table dances, and

  entertain customers in VIP rooms, all while nude or semi-nude.

         33.       Plaintiff worked and performed at the adult-oriented entertainment facility

  multiple shifts per week. Plaintiff was an integral part of Defendants’ business which operated

  solely as an adult-oriented entertainment facilities featuring nude or semi-nude female

  entertainers.

         34.       Defendants did not pay entertainers on an hourly basis.

         35.       Defendants exercised significant control over Plaintiff during her shifts and

  would demand that Plaintiff stay until late in the morning if she worked.

         36.       Defendants set prices for all VIP performances.

         37.       Defendants set the daily cover charge for customers to enter the facility and had

  complete control over which customers were allowed in the facility.

         38.       Defendants controlled the means and manner in which Plaintiff could perform.

         39.       Defendants had the authority to suspend, fine, fire, or otherwise discipline

  entertainers for non-compliance with their rules regarding dancing.

         40.       Defendants actually suspended, fined, fired, or otherwise disciplined entertainers

  for non-compliance with their rules regarding dancing.

         41.       Although Defendants allowed entertainers to choose their own costumes,

  Defendants reserved the right to decide what a particular entertainer was allowed to wear on the

  premises. In order to comply with Monroe’s’ dress and appearance standards, Plaintiff typically

  expended approximately thirty (30) minutes of time each shift getting ready for work without

  being paid any wages for such time getting ready.

         42.       Plaintiff was compensated exclusively through tips from Defendants’ customers.

  That is, Defendants did not pay Plaintiff whatsoever for any hours worked at their

  establishment.

         43.       Defendants also required Plaintiff to share her tips with Defendants, and other

  non-service employees who do not customarily receive tips, including disk jockeys and security
  COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL                                             PAGE 7 OF 24
Case 9:21-cv-80130-AMC Document 1 Entered on FLSD Docket 01/22/2021 Page 8 of 24




  personnel.

         44.     Defendants are in violation of the FLSA’s tipped-employee compensation

  provision, 29 U.S.C. § 203(m), which requires employers to pay a tipped employee a minimum

  of $2.13 per hour. Defendants also violated 29 U.S.C. § 203(m) when they failed to notify

  Plaintiff about the tip credit allowance (including the amount to be credited) before the credit

  was utilized. That is, Defendants’ exotic dancers were never made aware of how the tip credit

  allowance worked or what the amounts to be credited were. Furthermore, Defendants violated

  29 U.S.C. § 203(m) because they did not allow Plaintiff to retain all of her tips and instead

  required that they divide her tips amongst other employees who do not customarily and

  regularly receive tips. Because Defendants violated the tip-pool law, Defendants lose the right to

  take a credit toward minimum wage.

         45.     Defendants exercised significant control over Plaintiff through written and

  unwritten policies and procedures. Defendants fined entertainers for failing to comply with

  management’s rules, including a $25 fine for failing to appear for an assigned shift and a $20

  fine for using a cell phone during work hours.

         46.     Monroe’s provided and paid for all advertising and marketing efforts undertaken

  on behalf of Monroe’s.

         47.     Monroe’s paid for the buildings used by Monroe’s, maintenance of the facilities,

  the sound systems, stages, lights, beverages and inventory used at the facilities.

         48.     Defendants made all hiring decisions regarding wait staff, security, entertainers,

  managerial and all other employees on the premises.

         49.     Monroe’s’s opportunity for profit and loss far exceeded Plaintiffs’ opportunity

  for profit and loss from work at Monroe’s.

         50.     Nude dancing is an integral part of Monroe’s’s operations. Monroe’s’s

  advertising and logo prominently displays nude dancing for its customers. Monroe’s is well

  known as a “strip club.”

  ///
  COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL                                            PAGE 8 OF 24
Case 9:21-cv-80130-AMC Document 1 Entered on FLSD Docket 01/22/2021 Page 9 of 24




         51.     Monroe’s needs entertainers to successfully and profitably operate the Monroe’s

  business model.

         52.     The position of entertainer requires no managerial skill of others.

         53.     The position of entertainer requires little other skill or education, formal or

  otherwise.

         54.     The only requirements to become an entertainer at Monroe’s are “physical

  attributes” and the ability to dance seductively. Plaintiff did not have a formal interview but

  instead was glanced over “up and down” and participated in a brief audition by the manager

  before being offered an employment opportunity. The amount of skill required is more akin to

  an employment position than that of a typical independent contractor. Defendants do not require

  prior experience as an entertainer or any formal dance training as a job condition or prerequisite

  to employment. Defendants do not require the submission of an application or a resume as part

  of the hiring process.

         55.     Defendants failed to maintain records of wages, fines, fees, tips and gratuities

  and/or service charges paid or received by entertainers.

         56.     Plaintiff was not paid an hourly minimum wage or any hourly wage or salary

  despite being present at Defendants’ facility and required to work and entertain its customers at

  any time during an eight-plus (8+) hour work shift.

         57.     Plaintiff was not paid overtime wages at one-and-a-half (1½) times the regular

  minimum wage rate for any hours worked despite being present at Defendants’ facility and

  required to work and entertain its customers for longer than eight (8) hours per shift.

         58.     Plaintiff was not paid an hourly minimum wage for the typical thirty (30)

  minutes of time expended prior to each shift to get ready for work, including applying makeup

  and hair, and to comply with Defendants’ dress and appearance standards. Plaintiff estimates

  that she spent at least five hundred U.S. Dollars ($500.00) annually on makeup, hair-related

  expenses and outfits.

  ///
  COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL                                              PAGE 9 OF 24
Case 9:21-cv-80130-AMC Document 1 Entered on FLSD Docket 01/22/2021 Page 10 of 24




          59.     Plaintiff was not paid an hourly minimum wage for the time they was required to

  wait at Monroe’s until the premises and the parking lot were cleared of customers.

          60.     The FLSA Class Members had the same pay structure and were under the same

  controls as Plaintiff.

          61.     Plaintiff and FLSA Class Members would work over forty (40) hours in some

  weeks each worked for Defendants.

          62.     Defendants have never paid Plaintiff and the FLSA Class Members any amount

  as wages whatsoever, and have instead unlawfully required Plaintiff and FLSA Class Members

  to pay them for the privilege of working.

          63.     The only source of monies received by Plaintiff (and the class she seeks to

  represent) relative to their employment with Defendants came in the form of gratuities received

  directly from customers, a portion of which Plaintiff and the FLSA Class Members were

  required to pay to Defendants.

          64.     Although Plaintiff and the FLSA Class Members are required to and do in fact

  frequently work more than forty (40) hours per week, they are not compensated at the FLSA

  mandated time-and-a-half rate for hours in excess of forty (40) per workweek. In fact, they

  receive no compensation whatsoever from Defendants and thus, Defendants violate the

  minimum wage requirement of FLSA. See 29 U.S.C. § 206.

          65.     Defendants’ method of paying Plaintiff in violation of the FLSA was willful and

  was not based on a good faith and reasonable belief that its conduct complied with the FLSA.

  Defendants misclassified Plaintiff with the sole intent to avoid paying her in accordance to the

  FLSA; the fees and fines described herein constitute unlawful “kickbacks” to the employer

  within the meaning of the FLSA, and Plaintiff is entitled to restitution of such fines and fees.

          66.     Plaintiff and FLSA Class Members who worked at Monroe’s performed

  precisely the same job duties - dancing and entertaining at Monroe’s.

          67.     Plaintiff and FLSA Class Members who worked at Monroe’s during the

  applicable limitations period(s) were subject to the same work rules established by the
  COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL                                           PAGE 10 OF 24
Case 9:21-cv-80130-AMC Document 1 Entered on FLSD Docket 01/22/2021 Page 11 of 24




  Defendants as identified above.

         68.     Plaintiff and FLSA Class Members at Monroe’s were subject to the terms and

  conditions of employment and the same degree of control, direction, supervision, promotion and

  investment imposed or performed by Defendants.

         69.     Plaintiff and FLSA Class Members at Monroe’s during the applicable limitations

  period(s) were subject to the same across-the-board, uniformly applied corporate policy

  mandated by Defendants.

         70.     Plaintiff and the FLSA Class Members at Monroe’s, during the applicable

  limitations period, were subject to the same fees and fines imposed by Defendants.

         71.     Defendants required Plaintiff to pay fees to Defendants and other Monroe’s

  employees, including but not limited to security personnel, house moms, and disc jockeys.

         72.     Defendants required Plaintiff to pay fees to Defendants and other Monroe’s

  employees for reasons other than the pooling of tips among employees who customarily and

  regularly received tips.

         73.     As a result of Defendants’ across-the-board, standard operating procedure of

  mischaracterizing dancers/entertainers as “independent contractors” and their consequent failure

  to pay any wages or compensation whatsoever, it is a certainly that numerous other current and

  former dancers and entertainers who worked at Monroe’s during the applicable limitations

  period would elect to participate in this action if provided notice of same.

         74.     Upon information and belief, more than fifty (50) dancers and entertainers have

  worked at Monroe’s during the three (3) to five (5) years prior to the filing of this action.

         75.     Plaintiff is “similarly situated” to the 29 U.S.C. § 216(b) class of persons she

  seeks to represent, and will adequately represent the interests of the class.

         76.     Plaintiff has hired Counsel experienced in class actions and in collective actions

  under 29 U.S.C. § 216(b) who will adequately represent the class.

         77.     Defendants failed to keep records of tips, gratuities and/or service charges paid to

  Plaintiff or any other entertainer and failed to maintain and furnish wage statements to Plaintiff.
  COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL                                            PAGE 11 OF 24
Case 9:21-cv-80130-AMC Document 1 Entered on FLSD Docket 01/22/2021 Page 12 of 24




         78.     Federal law mandates that an employer is required to keep for three (3) years all

  payroll records and other records containing, among other things, the following information:

         a.      The time of day and day of week on which the employees’ work week begins;

         b.      The regular hourly rate of pay for any workweek in which overtime compensation

                 is due under section 7(a) of the FLSA;

         c.      An explanation of the basis of pay by indicating the monetary amount paid on a

                 per hour, per day, per week, or other basis;

         d.      The amount and nature of each payment which, pursuant to section 7(e) of the

                 FLSA, is excluded from the “regular rate”;

         e.      The hours worked each workday and total hours worked each workweek;

         f.      The total daily or weekly straight time earnings or wages due for hours worked

                 during the workday or workweek, exclusive of premium overtime compensation;

         g.      The total premium for overtime hours. This amount excludes the straight-time

                 earnings for overtime hours recorded under this section;

         h.      The total additions to or deductions from wages paid each pay period including

                 employee purchase orders or wage assignments;

         i.      The dates, amounts, and nature of the items which make up the total additions and

                 deductions;

         j.      The total wages paid each pay period; and

         k.      The date of payment and the pay period covered by payment.

  29 C.F.R. 516.2, 516.5.

         79.     Defendants have not complied with federal law and have failed to maintain such

  records with respect to Plaintiff and the FLSA Class Members. Because Defendants’ records are

  inaccurate and/or inadequate, Plaintiff and the FLSA Class Members can meet their burden

  under the FLSA by proving that they, in fact, performed work for which they were improperly

  compensated, and produce sufficient evidence to show the amount and extent of their work “as a

  matter of a just and reasonable inference.” See, e.g., Anderson v. Mt. Clemens Pottery Co., 328
  COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL                                         PAGE 12 OF 24
Case 9:21-cv-80130-AMC Document 1 Entered on FLSD Docket 01/22/2021 Page 13 of 24




  U.S. 680, 687 (1946). Plaintiff seeks to put Defendants on notice that she intends to rely on

  Anderson to provide the extent of their unpaid work.

          B.     INDIVIDUAL LIABILITY UNDER THE FLSA

          80.    In Lamonica v. Safe Hurricane Shutters, Inc., the U.S. Court of Appeals for the

  Eleventh Circuit held that individuals can be liable for FLSA violations under an expansive

  interpretation of “employer” for directors and officers. Lamonica v. Safe Hurricane Shutters,

  Inc., 711 F.3d 1299 (11th Cir. 2013). The FLSA defines “employer” as “any person acting

  directly or indirectly in the interest of an employer in relation to an employee.” 29 U.S.C. §

  203(d). The Ninth Circuit stated that the definition of “employer” under FLSA is not limited by

  the common law concept of “employer” but “is to be given an expansive interpretation in order

  to effectuate the FLSA’s broad remedial purposes.”

          81.    Where an individual exercises “control over the nature and structure of the

  employment relationship,” or “economic control” over the relationship, that individual is an

  employer within the meaning of the FLSA, and is subject to liability. Lambert v. Ackerley 180

  F.3d 997 (9th Cir. 1999). Factors related to “economic control,” which included ownership

  interest, operational control of significant aspects of the day-to-day functions, the power to hire

  and fire employees, determine salaries, and the responsibility to maintain employment records.

          82.    Defendant Lizza is individually liable for failing to pay Plaintiff and the FLSA

  Class Members their wages. The actual identities of DOE Managers 1-10 are unknown at this

  time.

  V.      COLLECTIVE ACTION ALLEGATIONS

          83.    Plaintiff hereby incorporates by reference and re-alleges each and every

  allegation set forth in paragraphs 1-82 as if fully set forth herein.

          84.    Plaintiff brings this action as an FLSA collective action pursuant to 29 U.S.C.

  § 216(b) on behalf of all persons who were or are employed by Defendants as exotic

  dancers/entertainers at any time during the three (3) years prior to the commencement of this

  action to present.
  COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL                                            PAGE 13 OF 24
Case 9:21-cv-80130-AMC Document 1 Entered on FLSD Docket 01/22/2021 Page 14 of 24




          85.       Plaintiff has actual knowledge that FLSA Class Members have also been denied

  overtime pay for hours worked over forty (40) hours per workweek and have been denied pay at

  the federally mandated minimum wage rate. That is, Plaintiff worked with other

  dancers/entertainers at Monroe’s. As such, she has first-hand personal knowledge of the same

  pay violations throughout Defendants’ club. Furthermore, other exotic dancers/entertainers at

  Defendants’ club have shared with her similar pay violation experiences as those described in

  this Complaint.

          86.       Other employees similarly situated to Plaintiff work or have worked at Monroe’s

  but were not paid overtime at the rate of one and one-half (1.5) their regular rate when those

  hours exceeded forty (40) hours per workweek. Furthermore, these same employees were

  denied pay at the federally mandated minimum wage rate.

          87.       Although Defendants permitted and/or required the FLSA Class Members to

  work in excess of forty (40) hours per workweek, Defendants have denied them full

  compensation for their hours worked over forty (40). Defendants have also denied them full

  compensation at the federally mandated minimum wage rate.

          88.       FLSA Class Members perform or have performed the same or similar work as

  the Plaintiffs.

          89.       FLSA Class Members regularly work or have worked in excess of forty (40)

  hours during a workweek.

          90.       FLSA Class Members regularly work or have worked and did not receive

  minimum wage.

          91.       FLSA Class Members are not exempt from receiving overtime and/or pay at the

  federally mandated minimum wage rate under the FLSA.

          92.       As such, FLSA Class Members are similar to Plaintiff in terms of job duties, pay

  structure, misclassification as independent contractors and/or the denial of overtime and

  minimum wage.

  ///
  COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL                                           PAGE 14 OF 24
Case 9:21-cv-80130-AMC Document 1 Entered on FLSD Docket 01/22/2021 Page 15 of 24




         93.     Defendants’ failure to pay overtime compensation and hours worked at the

  minimum wage rate required by the FLSA results from generally applicable policies or

  practices, and does not depend on the personal circumstances of the FLSA Class Members.

         94.     The experiences of Plaintiff, with respect to her pay, are typical of the

  experiences of the FLSA Class Members.

         95.     The specific job titles or precise job responsibilities of each FLSA Class Member

  does not prevent collective treatment.

         96.     All FLSA Class Members, irrespective of their particular job requirements, are

  entitled to overtime compensation for hours worked in excess of forty (40) during a workweek.

         97.     All FLSA Class Members, irrespective of their particular job requirements, are

  entitled to compensation for hours worked at the federally mandated minimum wage rate.

         98.     Although the exact number of damages may vary among FLSA Class Members,

  the damages for the FLSA Class Members can be easily calculated by a simple formula. The

  claims of all FLSA Class Members arise from a common nucleus of facts. Liability is based on

  a systematic course of wrongful conduct by the Defendants that caused harm to all FLSA Class

  Members.

         99.     As such, Plaintiff brings her FLSA claims as a collective action on behalf of the

  following class:

             All of Defendants’ current and former exotic dancers/entertainers who

             worked at the Monroe’s location in West Palm Beach, Florida at any

             time starting three years before this Complaint was filed.

  ///

  ///

  ///

  ///

  ///

  ///
  COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL                                           PAGE 15 OF 24
Case 9:21-cv-80130-AMC Document 1 Entered on FLSD Docket 01/22/2021 Page 16 of 24




  VI.     CAUSES OF ACTION

                                     FIRST CAUSE OF ACTION

              FAILURE TO PAY MINIMUM WAGE PURSUANT TO FLSA, 29 U.S.C. § 206

         (By Plaintiff Individually and on Behalf of the Collective Against All Defendants)

          100.    Plaintiff hereby incorporates by reference and re-allege each and every allegation

  set forth in paragraphs 1-99 as if fully set forth herein.

          101.    Defendants are engaged in “commerce” and/or in the production of “goods” for

  “commerce” as those terms are defined in the FLSA.

          102.    Defendants operate an enterprise engaged in commerce within the meaning of the

  FLSA, 29 U.S.C. § 203(s)(1), because it has employees engaged in commerce, and because its

  annual gross volume of sales made is more than five hundred thousand U.S. Dollars ($500,000).

          103.    Defendants failed to pay Plaintiff the minimum wage in violation of 29 U.S.C. §

  206.

          104.    Based upon the conduct alleged herein, Defendants knowingly, intentionally and

  willfully violated the FLSA by not paying Plaintiff the minimum wage under the FLSA.

          105.    Throughout the relevant period of this lawsuit, there is no evidence that

  Defendants’ conduct that gave rise to this action was in good faith and based on reasonable

  grounds. In fact, Defendants continued to violate the FLSA long after it learned that its

  misclassification scheme and compensation policies were illegal.

          106.    Due to Defendants’ FLSA violations, Plaintiff is entitled to recover from

  Defendants, minimum wage compensation and an equal amount in the form of liquidated

  damages, as well as reasonable attorneys’ fees and costs of the action, including interest,

  pursuant to 29 U.S.C. § 216(b).

  ///

  ///

  ///

  ///
  COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL                                           PAGE 16 OF 24
Case 9:21-cv-80130-AMC Document 1 Entered on FLSD Docket 01/22/2021 Page 17 of 24




                                    SECOND CAUSE OF ACTION

             FAILURE TO PAY OVERTIME WAGES PURSUANT TO FLSA, 29 U.S.C. § 207

        (By Plaintiff Individually and on Behalf of the Collective Against All Defendants)

          107.     Plaintiff hereby incorporates by reference and re-alleges each and every allegation

  set forth in paragraphs 1-99 as if fully set forth herein.

          108.     Each Defendant is an “employer” or “joint employer” of Plaintiff within the

  meaning of the FLSA, 29 U.S.C. § 203(d).

          109.     Defendants are engaged in “commerce” and/or in the production of “goods” for

  “commerce” as those terms are defined in the FLSA.

          110.     Defendants operate an enterprise engaged in commerce within the meaning of the

  FLSA, 29 U.S.C. § 203(s)(1), because it has employees engaged in commerce, and because its

  annual gross volume of sales made is more than five hundred thousand U.S. Dollars

  ($500,000.00).

          111.     Defendants failed to pay Plaintiff the applicable overtime wage for each hour in

  excess of forty (40) during each workweek in which she worked in violation of 29 U.S.C. § 207.

          112.     Based upon the conduct alleged herein, Defendants knowingly, intentionally and

  willfully violated the FLSA by not paying Plaintiff the overtime wage required under the FLSA.

          113.     Throughout the relevant period of this lawsuit, there is no evidence that

  Defendants’ conduct that gave rise to this action was in good faith and based on reasonable

  grounds. In fact, Defendants continued to violate the FLSA long after it learned that its

  misclassification scheme and compensation policies were unlawful.

          114.     Due to Defendants’ FLSA violations, Plaintiff is entitled to recover from

  Defendants, overtime wage compensation and an equal amount in the form of liquidated

  damages, as well as reasonable attorneys’ fees and costs of the action, including interest,

  pursuant to 29 U.S.C. § 216(b).

  ///

  ///
  COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL                                            PAGE 17 OF 24
Case 9:21-cv-80130-AMC Document 1 Entered on FLSD Docket 01/22/2021 Page 18 of 24




                                     THIRD CAUSE OF ACTION

                               ILLEGAL KICKBACKS, 29 C.F.R. § 531.35

        (By Plaintiff Individually and on Behalf of the Collective Against All Defendants)

          115.    Plaintiff hereby incorporates by reference and re-alleges each and every allegation

  set forth in paragraphs 1-99 as if fully set forth herein.

          116.    Defendants required Plaintiff to pay monetary fees to Defendants and other

  Monroe’s employees who did not work in positions that are customarily and regularly tipped, in

  violation of 29 U.S.C. § 203(m).

          117.    Defendants’ requirement that Plaintiff pay fees to Defendants and other Monroe’s

  employees violated the “free and clear” requirement of 29 C.F.R. § 531.35.

          118.    Because Defendants violated the “free and clear” requirement of 29 C.F.R. §

  531.35 as alleged above, they were not entitled to utilize the FLSA’s tip-credit provision with

  respect to Plaintiff’s wages.

          119.    Because Defendants violated the “free and clear” requirement of 29 C.F.R. §

  531.35, all monetary fees imposed on Plaintiff are classified as illegal kickbacks.

          120.    Plaintiff is entitled to recover from Defendants all fees that Defendants required

  Plaintiff to pay in order to work at Monroe’s, involving but not limited to house fees and tip

  sharing.

                                   FOURTH CAUSE OF ACTION

             UNLAWFUL TAKING OF TIPS IN VIOLATION OF THE FLSA, 29 U.S.C. § 203

        (By Plaintiff Individually and on Behalf of the Collective Against All Defendants)

          121.    Plaintiff hereby incorporates by reference and re-alleges each and every allegation

  set forth in paragraphs 1-99 as if fully set forth herein.

          122.    Plaintiff customarily and regularly received more than thirty U.S. Dollars

  ($30.00) a month in tips and therefore is are tipped employees as defined in the FLSA, 29 U.S.C.

  § 203(t), see also 29 C.F.R. § 531.50.

  ///
  COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL                                           PAGE 18 OF 24
Case 9:21-cv-80130-AMC Document 1 Entered on FLSD Docket 01/22/2021 Page 19 of 24




         123.    At all relevant times, each Defendants were “employer(s)” or “joint employer(s)”

  of Plaintiff within the meaning of the FLSA, 29 U.S.C. § 203(d).

         124.    Defendants are engaged in “commerce” and/or in the production of “goods” for

  “commerce” as those terms are defined in the FLSA.

         125.    Defendants operate an enterprise engaged in commerce within the meaning for

  the FLSA, 29 U.S.C. § 203(s)(1), because it has employees engaged in commerce, and because

  its annual gross volume of sales made is more than five hundred thousand U.S. Dollars

  ($500,000).

         126. Under TIPA:
            [a]n employer may not keep tips received by its employees for any
            purpose including allowing managers or supervisors to keep any portion of
            employees’ tips, regardless of whether or not it takes a tip credit.
             29 U.S.C. § 203.

         127.    Defendants kept a portion of tips paid to Plaintiff by Defendants’ customers in the

  form of fees, fines, mandatory charges and other payments to disc jockeys, security personnel,

  and house moms in violation of TIPA.

         128.    Defendants required Plaintiff to participate in an illegal tip pool, which included

  employees who do not customarily and regularly receive tips, and do not have more than a de

  minimis, if any, interaction with customer leaving the tips (such as the Club DJ, security, house

  moms, and management). See U.S. Dep’t of Labor, Wage and Hour Division, “Fact Sheet # 15:

  Tipped employees under the Fair Labor Standards Act (FLSA).”

         129.    The contribution Defendants required Plaintiff to make after each shift was

  arbitrary and capricious and distribution was not agreed to by Plaintiff and other dancers; but

  rather, was imposed upon Plaintiff and other dancers.

         130.    By requiring Plaintiff to pool their tips with club management, including the

  individual Defendants named herein, Defendants “retained” a portion of the tips received by

  Plaintiff in violation of the FLSA.

         131.    Defendants did not make any effort, let alone a “good faith” effort, to comply
  COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL                                           PAGE 19 OF 24
Case 9:21-cv-80130-AMC Document 1 Entered on FLSD Docket 01/22/2021 Page 20 of 24




  with the FLSA as it relates to compensation owed to Plaintiff.

         132.    At the time of their illegal conduct, Defendants knew or showed reckless

  disregard that the tip-pool which they required Plaintiff to contribute included non-tipped

  employees and, therefore, was statutorily illegal. In spite of this, Defendants willfully failed and

  refused to pay Plaintiff the proper amount of the tips to which she was entitled.

         133.    Defendants’ willful failure and refusal to pay Plaintiff the tips she earned violates

  the FLSA.

         134.    Defendants kept a portion of tips paid to Plaintiff by Defendants’ customers in the

  form of fees, fines, mandatory charges and other payments to disc jockeys and security personnel

  in violation of TIPA.

         135.    As a result of the acts and omissions of the Defendants as alleged herein, and

  pursuant to 29 U.S.C. §§ 216(b) and 260, Plaintiff is entitled to damages in the form of all

  misappropriated tips, plus interest; as liquated damages, an amount equal to all misappropriated

  tips, mandatory attorneys’ fees, costs, and expenses.
                                  FIFTH CAUSE OF ACTION
                              FORCED TIPPING, 29 C.F.R. § 531.35
       (By Plaintiff Individually and on Behalf of the Collective Against All Defendants)

           136. Plaintiff hereby incorporates by reference and re-alleges each and every

  allegation set forth in paragraphs 1-99 as if fully set forth herein.

         137.    Defendants required Plaintiff to pay monetary fees to other Monroe’s employees

  who did not work in positions that are customarily and regularly tipped, in violation of 29

  U.S.C. § 203(m).

         138.    Defendants’ requirement that Plaintiff pay fees to other Monroe’s employees

  violated the “free and clear” requirement of 29 C.F.R. § 531.35.

         139.    Because Defendants violated the “free and clear” requirement of 29 C.F.R. §

  531.35 as alleged above, they were not entitled to utilize the FLSA’s tip-credit provision with

  respect to Plaintiff’s wages.
  COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL                                            PAGE 20 OF 24
Case 9:21-cv-80130-AMC Document 1 Entered on FLSD Docket 01/22/2021 Page 21 of 24




         140. Plaintiff is entitled to recover from Defendants all fees that Defendants required
  Plaintiff to pay other employees in order to work at Monroe’s, involving but not limited to

  forced tip sharing.

  ///

  ///

  ///

  ///

  ///

  ///

  ///

  ///

  ///

  ///

  ///

  ///

  ///

  ///

  ///

  ///

  ///

  ///

  ///

  ///

  ///

  ///

  ///

  ///
  COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL                                         PAGE 21 OF 24
Case 9:21-cv-80130-AMC Document 1 Entered on FLSD Docket 01/22/2021 Page 22 of 24




                                      PRAYER FOR RELIEF

  WHEREFORE, Plaintiff requests of this Court the following relief:

            1.      For compensatory damages according to proof at trial of at least $100,000;

            2.      For special damages according to proof at trial;

            3.      For restitution of unpaid monies;

            4.      For attorneys’ fees;

            5.      For costs of suit incurred herein;

            6.      For statutory penalties;

            7.      For civil penalties;

            8.      For pre-judgment interest;

            9.      For post-judgement interest;

            10.     For general damages in an amount to be proven at trial;

            11.     For declaratory relief;

            12.     For injunctive relief; and

            13.     For such other and further relief as the tribunal may deem just and proper.


  Dated: January 22, 2021                                /s/ Raymond R. Dieppa
                                                         Raymond R. Dieppa, Esq.
                                                         Florida Bar No. 27690
                                                         FLORIDA LEGAL, LLC
                                                         12550 Biscayne Blvd., Suite 209
                                                         North Miami, Florida 33181-2536
                                                         Telephone: (305) 901-2209
                                                         Fax: (786) 870-4030
                                                         ray.dieppa@floridalegal.law

                                                         /s/ Alejandro Marin
                                                         Alejandro Marin
                                                         California Bar No. 329185
                                                         KRISTENSEN LLP
                                                         12540 Beatrice Street, Suite 200
                                                         Los Angeles, California 90066
                                                         Telephone: (310) 507-7924
                                                         Fax: (310) 507-7906

  COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL                                          PAGE 22 OF 24
Case 9:21-cv-80130-AMC Document 1 Entered on FLSD Docket 01/22/2021 Page 23 of 24




                                                 alejandro@kristensenlaw.com
                                                 (Pro Hac Vice forthcoming)

                                                 /s/ Leigh S. Montgomery
                                                 Leigh S. Montgomery
                                                 Texas Bar No. 24052214
                                                 HUGHES ELLZEY
                                                 1105 Milford Street
                                                 Houston, Texas
                                                 Telephone: (713) 554-2377
                                                 Fax: (888) 995-3335
                                                 leigh@hughesellzey.com
                                                 (Pro Hac Vice forthcoming)

                                                 Attorneys for Plaintiff and all others
                                                 similarly situated




  COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL                                 PAGE 23 OF 24
Case 9:21-cv-80130-AMC Document 1 Entered on FLSD Docket 01/22/2021 Page 24 of 24




                                  DEMAND FOR JURY TRIAL

         Plaintiff hereby demands a trial by jury for all such triable claims.


  Dated: January 22, 2021                               /s/ Raymond R. Dieppa
                                                        Raymond R. Dieppa, Esq.
                                                        Florida Bar No. 27690
                                                        FLORIDA LEGAL, LLC
                                                        12550 Biscayne Blvd., Suite 209
                                                        North Miami, Florida 33181-2536
                                                        Telephone: (305) 901-2209
                                                        Fax: (786) 870-4030
                                                        ray.dieppa@floridalegal.law

                                                        /s/ Alejandro Marin
                                                        Alejandro Marin
                                                        California Bar No. 329185
                                                        KRISTENSEN LLP
                                                        12540 Beatrice Street, Suite 200
                                                        Los Angeles, California 90066
                                                        Telephone: (310) 507-7924
                                                        Fax: (310) 507-7906
                                                        alejandro@kristensenlaw.com
                                                        (Pro Hac Vice forthcoming)

                                                        /s/ Leigh S. Montgomery
                                                        Leigh S. Montgomery
                                                        Texas Bar No. 24052214
                                                        HUGHES ELLZEY
                                                        1105 Milford Street
                                                        Houston, Texas
                                                        Telephone: (713) 554-2377
                                                        Fax: (888) 995-3335
                                                        leigh@hughesellzey.com
                                                        (Pro Hac Vice forthcoming)

                                                        Attorneys for Plaintiff and all others
                                                        similarly situated




  COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL                                         PAGE 24 OF 24
